Citation Nr: 1815661	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Meniere's disease, including as due to in-service chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1958 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim of service connection for Meniere's disease, including as due to in-service chemical exposure.  This decision was issued to the Veteran and his service representative in September 2012.  The Veteran disagreed with this decision in September 2013.  He perfected a timely appeal in May 2016.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred Meniere's disease during active service, including as a result of in-service exposure to hazardous chemicals on multiple occasions.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Board notes initially that the Veteran was examined for VA adjudication purposes in May 2012.  Unfortunately, a review of the May 2012 VA ear conditions Disability Benefits Questionnaire (DBQ) shows that this examination report is inadequate for VA adjudication purposes.  Following this examination, the Veteran was diagnosed as having Meniere's disease.  The VA examiner opined that it was less likely than not that the Veteran's Meniere's disease was related to active service.  The rationale for this opinion was that there were no service treatment records documenting complaints of or treatment for Meniere's disease, including at the time of an in-service fall in March 1960.  The rationale also was that there were no records of immediate vertigo following the Veteran's in-service fall in March 1960 "nor for some twenty-years" thereafter.

The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Having reviewed the May 2012 VA ear conditions DBQ, the Board finds that the rationale provided by the VA examiner as support for his negative nexus opinion concerning the contended etiological relationship between the Veteran's current Meniere's disease and active service is inadequate for VA adjudication purposes.  There otherwise is insufficient evidence to adjudicate the currently appealed claim.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his Meniere's disease.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for examination to determine the nature and etiology of any Meniere's disease.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that Meniere's disease, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the lack of contemporaneous records, alone, is insufficient rationale for a medical nexus opinion.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

